DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
Claims 1 through 12 allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, comprises all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement amongst inventions I and II, as set forth in the Office action mailed on 3/3/21, is hereby withdrawn and claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Allowable Subject Matter
Claims 1 through 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach: 
 A method of manufacturing a semiconductor device, comprising: executing a process recipe for processing comprising checking of the characteristic value of the supply valve comprises: supplying an inert gas into the process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is opened; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating the characteristic value of the supply valve based on the detected pressure value, and wherein the checking of the characteristic value of the supply valve is executed after maintenance operation of a heater that heats the supply valve has been performed.
 A method of manufacturing a semiconductor device, comprising: checking of the characteristic value of the supply valve comprises: supplying an inert gas into the process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is opened; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating the characteristic value of the supply valve based on the detected pressure value, and wherein the checking of the characteristic value of the supply valve is executed after the supply valve has been replaced with a new supply valve.
 A method of manufacturing a semiconductor device, comprising: comprising checking of the characteristic value of the supply valve comprises: supplying an inert gas into the process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is opened; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating the characteristic value of the supply valve based on the detected pressure value, and wherein the checking of the characteristic value of the supply valve includes heating the inert gas by a heater provided at the supply valve.
 A method of managing parts, comprising: supplying an inert gas into a process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of a process furnace and adjusts an internal pressure of the process furnace is opened, the process gas supply line being provided with a supply valve for supplying a process gas into the process furnace; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is opened; and calculating a characteristic value of the supply valve based on the detected pressure value, wherein the method is executed after maintenance operation of a heater that heats the supply valve has been performed.
 A non-transitory computer-readable recording medium storing a program that executes a correction recipe comprising: supplying an inert gas into a process gas supply line for a certain period of time in a state where an adjusting valve that is installed at an exhaust portion of the process furnace and adjusts an internal pressure of the process furnace is fully opened, the process gas supply line being provided with the supply valve; detecting a pressure value in a supply pipe provided with the supply valve while supplying the inert gas into the process gas supply line in the state where the adjusting valve is fully opened; and calculating the characteristic value of the supply valve based on the detected pressure value. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817